Exhibit32.1 CERTIFICATION Pursuant to the requirement set forth in Rule13a-14(b) of the Securities Exchange Act of 1934, as amended (the Exchange Act), and Section1350 of Chapter63 of Title 18 of the United States Code (18 U.S.C. §1350), Maurice R. Ferré, M.D., in his capacity as President, Chief Executive Officer and Chairman of MAKO Surgical Corp., hereby certifies that, to the best of his knowledge: (i) the Companys Quarterly Report on Form 10-Q for the three months ended September 30, 2010 to which this Certification is attached as Exhibit32.1 (the Quarterly Report) fully complies with the requirements of Section 13(a) or 15(d) of the Exchange Act, and (ii) the information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and results of operations of MAKO Surgical Corp. November 3, 2010 /s/ Maurice R. Ferré , M.D. Maurice R. Ferré, M.D. President, Chief Executive Officer and Chairman of the Board (Principal Executive Officer) This certification accompanies the Quarterly Report on Form 10-Q to which it relates, is not deemed filed with the Securities and Exchange Commission and is not to be incorporated by reference into any filing of MAKO Surgical Corp. under the Securities Act of 1933, as amended, or the Exchange Act (whether made before or after the date of the Form 10-Q), irrespective of any general incorporation language contained in such filing. 32
